Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Nov 16, 2020 is acknowledged and has been considered.
Drawings
The drawings are objected to because of at least the following informalities: 
In figures 1, 2, 3, 4F, 5, 8, the characters and lines of the drawings are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l).
In figures 1, 3, 4C, 4D, 4E, 4F, 5 and 8, there are illustrated rectangular boxes, partial boxes and lines which are not apparently related to the material being illustrated.
In figures 4A, 4B, 4C, 4D, 4E, 6, 7 and 9, photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots ( e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. In this case, a line drawing would be the appropriate representation of the subject matter (this may also apply to figure 5, though it is not actually clear whether the illustration in figure 5 is a low-resolution photograph or a rendering which has been passed through a half-tone filter). See 37 CFR 1.84(b)(1)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  Claims 12 and 13 appear to recite essentially identical subject matter, and both depend from the same claim (claim 11). As such, one of these claims should be canceled, or its dependency altered so that the claimed subject matter is not identical between the two claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 5, the recitation of the replacement spindles being longer than the original spindles is confusing in that the original spindles do not clearly appear to be part of the claimed subject matter (note that the original equipment is recited in the preamble, and the kit is recited as being “for retrofitting farm equipment”, which requires the capability to so 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed 
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Maiwald (US 5,597,172) in view of Motebennur et al. (US 8,042,817). Initially, Maiwald teaches that it is well known to provide a piece of farm equipment in the form of a self-propelled agricultural sprayer (10), which includes a clearance made possible by the use of a suspension arrangement including a group of parts (which may be deemed a “kit”) from which the suspension is made, comprising at least a pair of spindles (66) having a length and forming the basis for a strut form of wheel suspension, further including an air spring (116) allowing for a degree of travel, at least one linkage arm (124, 126) and at least one travel limiting device in the form of one of bumpers, stops and spacers (166, 168). The reference to Maiwald does not expressly teach the modification of the suspension to higher clearance by substitution of parts.

Additionally, it is noted that the modification suggested above would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, particularly in view of the teaching of the reference to Motebennur et al., which has been .

Claims 8, 11, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maiwald in view of Motebennur et al. and Ryan (US 2007/0108712). The reference to Maiwald as modified by Motebennur et al., as applied to claims 1 and 9, while teaching an arrangement which includes a link arm assembly (e.g., Maiwald’s elements 124, 126) does not specifically teach the inclusion of a bracket having plural attachment points to facilitate the extended suspension. Initially it is noted that the accommodation of the structure initially taught by Maiwald to a larger degree of vertical travel would require one of extending the length of the link arms to accommodate the larger range of motion, or mounting at least one end of the link arms at a different position. In the event of the latter (for example in order to use the link arms provided, or in view of the immediate space proximate the link arms not allowing for longer arms to be used), a variable mounting position would be understood by the ordinary practitioner  as a viable solution. Further Ryan teaches that it is known in mounting an element to a moving suspension part (e.g., 260e, 260f) between two relatively moving portions (260b, 242a) to use a bracket structure (see brackets on 242f, figure 11) having plural mounting apertures and taught to be optional (¶0056), and thus understood to be a separate element which may be applied if desired, in order to accommodate varying mounting positions. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection of at least one end of the link arm[s] taught by Maiwald as modified by Motebennur et al. to be made to one portion or the other of the suspension so as to allow variation in the location of at least one end of the link arm by providing an attaching an optional bracket such as taught by Ryan, having plural mounting locations, allowing for extended suspension travel under the condition that it is desired to use the existing link arm, or the space surrounding the suspension at the link arm cannot accommodate a longer link arm.  
As regards claim 15: It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection of at least one end of the link arm[s] taught by Maiwald as modified by Motebennur et al. to be made to one portion or the other of the suspension so as to allow variation in the location of at least one end of the link arm by providing an attaching an optional bracket such as taught by Ryan, having plural mounting locations, allowing for extended suspension travel, with a replacement link arm, under the condition that the original link arm has been damaged in use, and it is desired to use a link arm of the same size that is not damaged, or the space surrounding the suspension at the link arm cannot accommodate a longer link arm.    
Allowable Subject Matter
Claims 7, 14 and 16, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As documentary evidence, the reference to Aubrey teaches that is it well understood to use a larger spring (or a pair of smaller springs in series) in order to accommodate a larger vertical travel of a suspension, ¶¶0027, 0031. Bessey teaches a known suspension mounting using a bracket with plural apertures, Dickson and Wubben et al. teach suspension arrangements with modifiable characteristics or geometries; Carlson et al. teach a known high-clearance suspension, Vander Zaag et al. teach a high-clearance mode for a suspension, Peterson et al. teach a variable chassis adjustment system.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450

	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616